Citation Nr: 0214237	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  97-28 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the fourth and fifth metacarpals of the right 
hand, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from May 1967 to January 1969.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. 

In April 1999, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.  


FINDINGS OF FACT


1.  Residuals of a fracture of the fourth and fifth 
metacarpals of the right hand  result, at most, in complaints 
of pain in the right ring and little fingers associated with 
pulling.

2.  Residuals of a fracture of the fourth and fifth 
metacarpals of the right hand do not result in ankylosis or 
in limitation approximating ankylosis.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the fourth and fifth metacarpals 
of the right hand have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.73, 
Diagnostic Code 5309 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reflect treatment for fractures of 
the fourth and fifth metacarpals in service.  In April 1969, 
the RO granted service connection for residuals of a fracture 
of the right hand, in a rating decision that notes that in 
October 1968, the veteran sustained a fracture of the fourth 
right metacarpal.  A VA examination revealed depression of 
the knuckle of the right, fourth metacarpal head and 
complaints of pain on forceful hand grip.  The RO rated the 
veteran's disability as 10 percent disabling by analogy to 
diagnostic code 5309, which pertains to muscle injuries to 
Group IX.  

The rating of the veteran's disability, now characterized as 
residuals of a fracture of the fourth and fifth metacarpals 
of the right hand, has since remained unchanged.  In March 
1979, the Board denied a claim for an increased evaluation 
for residuals of a fracture of the right hand, finding that 
the veteran's disability resulted in no significant 
limitation of function.  

Injuries to Group IX, which involves the intrinsic muscles of 
the hand, are rated based upon limitation of function, 
although such injuries warrant a minimum 10 percent rating.  
38 C.F.R. § 4.73, Diagnostic Code 5309.  Favorable ankylosis 
of the ring and little finger warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5223.  
Unfavorable ankylosis of the ring and little finger warrants 
a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5219.  

The Board observes that the VA's regulations, under 38 C.F.R. 
§ 4.40 and 4.45, recognize that functional loss of a joint 
may result from pain on motion or use, when supported by 
adequate pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-57 (1995); see also Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  Further, 38 C.F.R. § 4.59, which addresses the 
evaluation of arthritis, recognizes that painful motion is an 
important factor of disability, entitled to at least the 
minimum applicable evaluation.

In May 1990, the veteran was hospitalized for approximately 
one week after receiving a gunshot wound to the right hand, 
x-ray examination of which revealed a non-displaced fracture 
of the thumb metacarpal shaft with some possible bone loss.  
Subsequent records of follow-up treatment make reference to a 
fracture of the thumb secondary to the gunshot wound.  

The veteran underwent a VA examination in January 1997.  The 
veteran, who is right handed, complained of numbness and 
paresthesia on the dorsal lateral surface of the right hand 
and pain in the right ring and little fingers associated with 
pulling.  Examination revealed no anatomical defects.  He 
also complained that his grip was "not strong."  The tip of 
the thumb was able to approximate the tip of the fingers, and 
the tips of the fingers were able to approximate the median 
transverse fold of the palm.  Hand grip was +5/5 in both 
hands.  The examiner observed, as part of the diagnoses, that 
the paresthesia of the right hand is "not service connected, 
it is due to surgeries following the gunshot wound in 1990."

During a hearing in July 1999, the veteran complained of pain 
associated with extended use of the right hand.  

The veteran's disability does not warrant a higher 
evaluation.  The veteran has full range of motion in the 
fingers of the hand, and, notwithstanding, his complaints of 
weakness retains full grip strength.  The examiner's January 
1997 opinion, further, reflects that paresthesia is not 
attributable to the fracture sustained in service.  The 
veteran's disability results, at most, in complaints of pain 
in the right ring and little fingers associated with pulling.  
It is clear, moreover, that the veteran does not experience 
ankylosis of the affected fingers or limitation approximating 
ankylosis.  A higher evaluation, therefore, is not available.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claims.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

It does not appear that the RO considered and applied the 
VCAA.  However, the Board finds that VA's duties have been 
fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant has been notified in the statement 
of the case and the supplemental statement of the case of the 
type of evidence needed to substantiate his claim.  
Furthermore, VA has obtained all pertinent evidence 
identified by the appellant.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  All necessary 
examinations have been completed.    

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties both 
to notify and to assist the appellant in this case.  Further 
development and further expenditure of VA's resources is not 
warranted.

ORDER

The appeal is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

